Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claims 1 and 10, there is no teaching, suggestion, or motivation for combination in the prior art to include the first terminal element is dielectrically insulated from the second terminal element by a portion of the frame or body, wherein the first terminal element is injected into and inextricably coupled to the frame or body, wherein the second terminal element is arranged within a hollow space inside the frame or body and is detachably coupled to the frame or body.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 11, there is no teaching, suggestion, or motivation for combination in the prior art to include at least one hollow space is formed in the frame or body and which is free of the first material; hardening the first material; and inserting a second terminal element into one of the at least one hollow space of the frame or body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893